Citation Nr: 0313414	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left foot, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fractured nasal passage with deviated nasal septum, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for residuals of a 
skull injury with retained shell fragment over the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the veteran's 
claims for a disability rating in excess of 10 percent for 
his residuals of a fracture of the left foot and for an 
increased (compensable) rating for residuals of a fractured 
nasal passage with deviated nasal septum; and from a March 
2002 rating decision by the RO, which denied the veteran's 
claim for service connection for residuals of a skull injury 
with retained shell fragment over the right ear.  The veteran 
filed timely appeals to these adverse determinations.

The Board notes in January 2001, the RO issued a decision 
review officer's decision which increased the disability 
evaluation for the veteran's service-connected residuals of a 
fractured nasal passage with deviated nasal septum from 
noncompensably (zero percent) disabling to 10 percent 
disabling.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 10 percent rating for his 
residuals of a fractured nasal passage with deviated nasal 
septum.  On the contrary, in a statement from the veteran 
received by VA in June 2000, he stated "I wish to maintain 
my appeal for an increase on my [service-connected] 
disability of the nasal passage."  Further, there is no 
written withdrawal of this issue under 38 C.F.R. § 20.204 
(2002).  Therefore, the issue of an increased rating for 
residuals of a fractured nasal passage with deviated nasal 
septum remains in appellate status.

The issues of service connection for residuals of a skull 
injury with retained shell fragment over the right ear and an 
increased rating for residuals of a fractured nasal passage 
with deviated nasal septum, currently evaluated as 10 percent 
disabling, will be addressed in the REMAND directly following 
this decision.


FINDING OF FACT

On June 28, 2000, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant that 
a withdrawal of the appeal of the issue of entitlement to an 
increased rating for residuals of a fracture of the left 
foot, currently evaluated as 30 percent disabling, was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2000, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
residuals of a fracture of the left foot from 10 percent 
disabling to 30 percent disabling.  Shortly thereafter, on 
June 28, 2000, VA received from the veteran a signed VA Form 
21-4138, Statement in Support of Claim, in which he informed 
VA "Please be advised that I am satisfied with your decision 
to raise my [service-connected] condition of the foot to 
30%," but that he wished to continue his appeal as to other 
issues.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to an increased rating 
for residuals of a fracture of the left foot is dismissed.  


REMAND

In reviewing the veteran's claims for service connection for 
residuals of a skull injury with retained shell fragment over 
the right ear and an increased rating for residuals of a 
fractured nasal passage with deviated nasal septum, currently 
evaluated as 10 percent disabling, the Board initially 
observes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation eliminated the well-grounded 
claim requirement, expanded the duty of VA to notify the 
appellant and the representative, and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, a remand is required.

In addition, the Board finds that the record is unclear as to 
whether the veteran currently suffers from any current 
residuals of an inservice skull injury, to include a retained 
shell fragment above the right ear, as he has reported.  It 
does not appear that any testing, such as x-rays or magnetic 
resonance imaging (MRI), has ever been done to confirm that 
any residual disability from the incident exists.  Therefore, 
the Board finds that a VA examination of the veteran's skull 
is required in order to resolve this claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development and adjudication with respect to the 
issues on appeal in this case is warranted.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should review the claims file 
and take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed to establish his 
claims, and informed of what evidence, if 
any, is needed from the veteran versus 
what evidence, if any, VA will attempt to 
procure.  
2.  The veteran should be afforded a VA 
examination by an appropriate medical 
professional to determine whether the 
veteran currently suffers from any 
residuals of an inservice skull injury, 
to potentially include the presence of a 
retained shell fragment above the right 
ear.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of entitlement to 
service connection for residuals of a 
skull injury with retained shell fragment 
over the right ear and an increased 
rating for residuals of a fractured nasal 
passage with deviated nasal septum.  In 
readjudicating the claim for an increased 
rating for residuals of a fractured nasal 
passage with deviated nasal septum, the 
RO should also consider whether the issue 
of entitlement to an extra-schedular 
rating warrants referral to the Under 
Secretary for Benefits or to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(2002) since the maximum rating under the 
applicable Diagnostic Code has already 
been granted.  

If any determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond thereto.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



